Exhibit 10.1
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP HOLDINGS LIMITED
AND AS
AMENDED AND RESTATED AND ASSUMED BY WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
FORM SHARE OPTION AWARD AGREEMENT- 2011 LONG TERM INCENTIVE PROGRAM GRANT
(Performance-Based Share Options)
          THIS SHARE OPTION AWARD AGREEMENT (this “Agreement”), effective as of
May 2, 2011 is made by and between Willis Group Holdings Public Limited Company,
and any successor thereto (hereinafter referred to as the “Company”) and the
individual (the “Optionee”) who has duly completed, executed and delivered the
Option Acceptance Form, a copy of which is attached hereto as Schedule A
(including Exhibit 1 thereto) and which is deemed to be a part hereof (the
“Acceptance Form”) and; if applicable the Agreement of Restrictive Covenants and
Other Obligations, a copy of which is set out in Schedule C attached hereto and
deemed to be a part hereof.
          WHEREAS, the Company wishes to carry out the Plan (as hereinafter
defined), the terms of which are hereby incorporated by reference and made a
part of this Agreement; and
          WHEREAS, the Committee (as hereinafter defined) has determined that it
would be to the advantage and best interest of the Company and its shareholders
to grant the Option (as hereinafter defined) provided for herein to the Optionee
as an incentive for increased efforts on the part of the Optionee during the
Optionee’s employment with the Company or its Subsidiaries (as hereinafter
defined), and has advised the Company thereof and instructed the undersigned
officer to prepare said Option.
          NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
          Defined terms used in this Agreement shall have the meaning specified
in the Plan or below unless the context clearly indicates to the contrary.

1



--------------------------------------------------------------------------------



 



     Section 1.1 — Act
          “Act” shall mean the Companies Act 1963 of Ireland.
     Section 1.2 — Adjusted Earnings Per Share
          “Adjusted Earnings Per Share” shall mean the adjusted earnings per
share as stated by the Company in its annual financial results as issued by the
Company with respect to the Performance Period.
     Section 1.3 — Adjusted Operating Margin
          “Adjusted Operating Margin” shall mean the adjusted operating margin
as stated by the Company in its annual financial results as issued by the
Company with respect to the Performance Period.
     Section 1.4 — Board
          “Board” shall mean the board of directors of the Company.
     Section 1.5 — Cause
          “Cause” shall mean (i) the Optionee’s continued and/or chronic failure
to adequately and/or competently perform his material duties with respect to the
Company or its Subsidiaries after having been provided reasonable notice of such
failure and a period of at least ten days after the Optionee’s receipt of such
notice to cure and/or correct such performance failure, (ii) willful misconduct
by the Optionee in connection with the Optionee’s employment which is injurious
to the Company or its Subsidiaries (willful misconduct shall be understood to
include, but not be limited to, any breach of the duty of loyalty owed by the
Optionee to the Company or its Subsidiaries), (iii) conviction of any criminal
act (other than minor road traffic violations not involving imprisonment),
(iv) any breach of the Optionee’s restrictive covenants and other obligations as
provided in Schedule C to this Agreement (if applicable), in the Optionee’s
employment agreement (if any), or any other non-compete agreement and/or
confidentiality agreement entered into between the Optionee and the Company or
any of its Subsidiaries (other than an insubstantial, inadvertent and
non-recurring breach), or (v) any material violation of any written Company
policy after reasonable notice and an opportunity to cure such violation within
ten (10) days after the Optionee’s receipt of such notice.
     Section 1.6 — Committee
          “Committee” shall mean the Compensation Committee of the Board (or if
no such committee is appointed, the Board provided that a majority of the Board
are “independent directors” for the purpose of the rules and regulations of the
New York Stock Exchange).
     Section 1.7 — Earned Date
          “Earned Date” shall mean the date that the annual financial results of
the Company are issued by the Company.

2



--------------------------------------------------------------------------------



 



     Section 1.8 — Earned Performance Shares
          “Earned Performance Shares” shall mean Shares subject to the Option in
respect of which the applicable Performance Objectives, as set out in
Section 3.1, have been achieved and shall become vested and exercisable as set
out in Section 3.2.
     Section 1.9 — Exercise Price
          “Exercise Price” shall mean the exercise price of the Option set forth
in Schedule A to this Agreement. The Exercise Price shall not be less than 100%
of the Fair Market Value of the Shares on the Grant Date.
     Section 1.10 — Grant Date
          “Grant Date” shall mean May 2, 2011.
     Section 1.11 — Option
          “Option” shall mean the option to purchase Ordinary Shares of the
Company granted in accordance with this Agreement and the Plan.
     Section 1.12 — Performance Period
          “Performance Period” shall mean January 1, 2011 — December 31, 2011.
     Section 1.13 — Performance Objectives
          “Performance Objectives” shall mean the performance objectives based
on an Adjusted Earnings Per Share or Adjusted Operating Margin that are set
forth in Section 3.1(a) and Exhibit 1 to the Acceptance Form.
     Section 1.14 — Permanent Disability
          The Optionee shall be deemed to have a “Permanent Disability” if the
Optionee meets the requirements of the definition of such term, or of an
equivalent term, as defined in the Company’s or Subsidiary’s long-term
disability plan applicable to the Optionee or, if no such plan is applicable, in
the event the Optionee is unable by reason of physical or mental illness or
other similar disability, to perform the material duties and responsibilities of
his job for a period of 180 consecutive business days out of 270 business days.
     Section 1.15 — Plan
          “Plan” shall mean the Willis Group Holdings 2001 Share Purchase and
Option Plan, as amended from time to time.
     Section 1.16 — Pronouns
          The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

3



--------------------------------------------------------------------------------



 



     Section 1.17 — Secretary
          “Secretary” shall mean the Secretary of the Company.
     Section 1.18 — Shares or Ordinary Shares
          “Shares” or “Ordinary Shares” means ordinary shares of the Company,
which may be authorised but unissued.
     Section 1.19 — Subsidiary
          “Subsidiary” shall mean with respect to the Company, a body corporate
which is a subsidiary of the Company within the meaning of Section 155 of the
Act. For purposes of granting share options or any other “stock rights,” within
the meaning of Section 409A of the Code, an entity shall not be considered a
Subsidiary if granting any such share right would result in the share right
becoming subject to Section 409A of the Code. For purposes of granting U.S.
incentive stock options, an entity shall not be considered a Subsidiary if it
does not also meet the requirements of Section 424(f) of the Code.
     Section 1.20 — Willis Group
          “Willis Group” shall mean the Company and its Subsidiaries
collectively.
ARTICLE II
GRANT OF OPTIONS
     Section 2.1 — Grant of Options
          Subject to the terms and conditions of the Plan and the additional
terms and conditions set forth in this Agreement, including any country-specific
provisions set forth in Schedule B to this Agreement, the Company hereby grants
to the Optionee an Option to purchase all or part of the aggregate number of
Shares, as stated in the Acceptance Form. In circumstances where the Optionee is
required to enter into the Agreement of Restrictive Covenants and Other
Obligations set forth in Schedule C, the Optionee agrees that the grant of an
Option pursuant to this Agreement is sufficient consideration for the Optionee
entering into such agreement.
     Section 2.2 — Exercise Price
          Subject to Section 2.4, the Exercise Price of each Share subject to
the Option shall be as stated in the Acceptance Form.
     Section 2.3 — Employment Rights
          Subject to the terms of the Agreement of Restrictive Covenants and
Other Obligations where applicable, the rights and obligations of the Optionee
under the terms of his office or employment with the Company or any Subsidiary
shall not be affected by his participation in this Plan or any right which he
may have to participate in it. The Option and the Optionee’s participation in
the Plan will not be interpreted to form an employment agreement with the
Company or any Subsidiary. The Optionee hereby waives any and all rights to
compensation or

4



--------------------------------------------------------------------------------



 



damages in consequence of the termination of his office or employment for any
reason whatsoever insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to earn, vest in or exercise any Option as a
result of such termination. If, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claims.
     Section 2.4 — Adjustments in Options Pursuant to Merger, Consolidation,
etc.
          Subject to Sections 8 and 9 of the Plan, in the event that the
outstanding Shares subject to an Option are, from time to time, changed into or
exchanged for a different number or kind of Shares or other securities, by
reason of a share split, spin-off, shares or extraordinary cash dividend, share
combination or reclassification, recapitalization or merger, Change of Control,
or similar event, the Committee shall, in its absolute discretion, make an
appropriate and equitable adjustment in the number and kind of Shares and/or the
amount of consideration as to which or for which, as the case may be. The
Committee, in its sole discretion, may make an appropriate and equitable
adjustment to the Shares underlying such Option, and/or portions thereof then
unexercised, shall be exercisable. Any such adjustment or determination made by
the Committee shall be final and binding upon the Optionee, the Company and all
other interested persons.
     Section 2.5 — Clawback Policy
          The Company may cancel all or part of the Option or require payment by
the Optionee to the Company of all or part of any amount or Shares received by
the Optionee following the exercise of the Option pursuant to the Company’s
Clawback Policy dated December 2009, as amended from time to time, except to the
extent prohibited under applicable law.
ARTICLE III
PERIOD OF EXERCISABILITY
     Section 3.1 — Commencement of Earning
          (a) Subject to Sections 3.1(b) and 3.1(d), the Shares subject to
Option shall become Earned Performance Shares as of the Earned Date and shall
become eligible to vest and become exercisable in accordance with the provisions
of Section 3.2 if and to the extent that the Performance Objectives set out in
Targets 1 (50% of Target Number of Shares) and 2 (50% of Target Number of
Shares) of Exhibit 1 to the Acceptance Form are attained and subject to the
Optionee being in the employment of the Company or any Subsidiary at each
respective vesting date as.
          (b) The Optionee understands and agrees that the terms under which the
Option shall become Earned Performance Shares as described in Section 3.1(a)
above and in Exhibit 1 to the Acceptance Form is confidential and the Optionee
agrees not to disclose, reproduce or distribute such confidential information
concerning the Company, except as required in the course of the Optionee’s
employment with the Company or one of its Subsidiaries, without the

5



--------------------------------------------------------------------------------



 



prior written consent of the Company. The Optionee’s failure to abide by this
condition may result in the immediate cancellation of the Option.
          (c) As promptly as practicable following the Performance Period, the
Committee shall determine whether the applicable Performance Objectives were
attained, and based on such determination, shall declare the number of Shares
subject to the Option that shall become Earned Performance Shares. Anything to
the contrary in this Section 3.1 and Exhibit 1 to the Acceptance Form
notwithstanding, the Committee retains sole discretion to determine the number
of Shares subject to the Option that will become Earned Performance Shares.
          (d) If prior to the end of the Performance Period, (i) the Optionee’s
employment terminates for reasons other than Cause, or (ii) there is a Change of
Control, the Committee, may, in its sole discretion deem the Performance
Objectives to be attained at the level (not to exceed the maximum level)
determined by the Committee as to all or part of the unearned Shares underlying
the Option and deem them to be Earned Performance Shares.
          (e) All Shares subject to the Option that are not declared by the
Committee to be Earned Performance Shares shall be forfeited immediately on the
earlier of the Optionee’s termination of employment or the date that the
Committee makes a determination on whether the Performance Objectives were
attained.
     Section 3.2 — Commencement of Vesting and Exercisability
          (a) Subject to the Optionee’s continued employment with the Willis
Group through the applicable vesting date (set forth in the left column), the
Earned Performance Shares shall vest and become exercisable in accordance with
Section 3.2 below:

              Percentage of Earned   Date Earned Performance Shares Become  
Performance Shares that Become   Vested and Exercisable   Vested and Exercisable
 
Third anniversary of Grant Date
[INSERT DATE]
  [insert]%
Fourth anniversary of Grant Date
[INSERT DATE]
  [insert]%

          (b) In the event of a termination of the Optionee’s employment as a
result of death or Permanent Disability, then (i) the Earned Performance Shares
and the Option in respect thereof shall become immediately vested and
exercisable with respect to all of the Shares underlying such Option through the
time period set forth in Section 3.3 (b) below, and (ii) as of the date of
termination of employment, any portion of the Option which then has not become
an Earned Performance Share shall immediately terminate and will at no time be
exercisable.
          (c) Notwithstanding anything herewith to the contrary, the Option over
Earned Performance Shares that have not yet vested shall immediately terminate
and will at no time become exercisable, except that the Committee may, for
termination of employment for reasons

6



--------------------------------------------------------------------------------



 



other than death, Permanent Disability or Cause, determine in its sole
discretion that the Option over the Earned Performance Shares that have not yet
vested and become exercisable, shall become vested and exercisable.
          (d) In the event of a termination of the Optionee’s employment for any
reason other than death or Permanent Disability, then the Earned Performance
Shares that have vested and become exercisable and the Option in respect thereof
shall remain exercisable through the time period set forth in Section 3.3
(b) below.
          (e) In the event of a Change of Control, the Option shall not
automatically vest and become exercisable and the Committee shall have the sole
discretion to accelerate the vesting of unvested Earned Performance Shares
without regard to whether the Earned Performance Shares are assumed or
substituted by a successor company.
     Section 3.3 — Expiration of Options
          (a) The Option shall immediately lapse upon the termination of the
Optionee’s employment, subject to, and except as otherwise specified within, the
terms and conditions of Section 3.2 above.
          (b) The Option over Earned Performance Shares that has become vested
and exercisable in accordance with Section 3.2 will cease to be exercisable by
the Optionee upon the first to occur of the following events:
     (i) The eighth anniversary of the Grant Date; or
     (ii) Twelve months after the date of the Optionee’s termination of
employment by reason of death or Permanent Disability; or
     (iii) Ninety days after the date of any termination of the Optionee’s
employment by the Company or its Subsidiary for any reason other than (A) death
or Permanent Disability or (B) where the Committee has exercised its discretion
in accordance with Section 3.2(c) above; or
     (iv) Six calendar months after the date of termination provided the
Committee has exercised its discretion pursuant to Section 3.2(c) above and
termination is other than for Cause; or
     (v) If the Committee so determines pursuant to Sections 8 or 9 of the Plan
and Section 3.2(e) of this Agreement, the effective date of a Change of Control,
so long as the Optionee has a reasonable opportunity to exercise or receive
value for his Options prior to such effective date.
          (c) The Optionee agrees to execute and deliver the following
agreements or other documents in connection with the grant of the Option within
the period set forth below:
     (i) the Optionee must execute the Agreement of Restrictive Covenants and
Other Obligations pursuant to Article VII below, if applicable, and deliver it
to the Company within 45 days of the receipt of this Agreement;

7



--------------------------------------------------------------------------------



 



     (ii) the Optionee must execute the Option Acceptance Form and deliver it to
the Company within 45 days of the receipt of this Agreement; and
     (iii) the Optionees who are resident in the United Kingdom must execute the
form of joint election as described in terms set forth in Schedule B for the
United Kingdom and deliver it to their employing company within 45 days of the
receipt of this Agreement.
          (d) The Committee may, in its sole discretion, cancel the Option, if
the Optionee fails to execute and deliver the agreements and documents within
the period set forth in Section 3.3(c) or fails to meet the requirements set
forth in Section 3.1(a).
ARTICLE IV
EXERCISE OF OPTION
     Section 4.1 — Person Eligible to Exercise
          During the lifetime of the Optionee, only he may exercise an Option or
any portion thereof. After the death of the Optionee, any exercisable portion of
an Option may, prior to the time when an Option becomes unexercisable under
Section 3.3, be exercised by any person empowered to do so under the Optionee’s
will or under then applicable laws of inheritance.
     Section 4.2 — Partial Exercise
          Any exercisable portion of an Option or the entire Option, if then
wholly exercisable, may be exercised in whole or in part at any time prior to
the time when the Option or portion thereof becomes unexercisable under
Section 3.3; provided, however, that any partial exercise shall be for whole
Shares only.
     Section 4.3 — Manner of Exercise
          An Option, or any exercisable portion thereof, may be exercised solely
by delivering to the Secretary or his office or the Company’s agent, if so
directed all of the following prior to the time when the Option or such portion
becomes unexercisable under Section 3.3:
          (a) Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby exercised, such notice complying with all applicable
rules established by the Committee and made available to the Optionee (or such
other person then entitled to exercise the Option);
          (b) Full payment (in cash, by cheque, electronic transfer, by way of a
cashless exercise as approved by the Company, by way of surrender of Shares to
the Company, by withholding in Shares to be issued upon Option exercise as
approved by the Company in its sole discretion, or by a combination thereof) of
the Exercise Price for the Shares with respect to which such Option or portion
thereof is exercised, provided the Shares surrendered or withheld have a fair
market value (determined as of the day preceding the date of exercise) that is
not less than such Exercise Price or part thereof and any Tax-Related Items (as
defined in (d) below);

8



--------------------------------------------------------------------------------



 



          (c) Full payment to the Company or any Subsidiary, by which the
Optionee is employed (the “Employer”) of all income tax, payroll tax, payment on
account, and social insurance contributions amounts (“Tax”) which, under
federal, state, local or foreign law, it is required to withhold upon exercise
of the Option; and
          (d) In a case where any Employer is obliged to (or would suffer a
disadvantage if it were not to) account for any Tax (in any jurisdiction) for
which the Optionee is liable by virtue of the Optionee’s participation in the
Plan and/or any social security contributions recoverable from and legally
applicable to the Optionee (the “Tax-Related Items”), the Optionee will pay or
make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, the Optionee authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:
(i) withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or
(ii) withholding from proceeds of the sale of Shares issued at exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Optionee’s behalf pursuant to this authorization); or
(iii) withholding in Shares to be issued at exercise of the Option.
          To avoid any negative accounting treatment, the Company may withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Optionee is deemed to have been issued the full number of Shares subject to the
exercised Option, notwithstanding that a number of Shares are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
the Optionee’s participation in the Plan.
          Finally, the Optionee shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
that cannot be satisfied by the means previously described.
          (e) In the event the Option or any portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.
          Without limiting the generality of the foregoing, the Committee may,
prior to exercise, require an opinion of counsel reasonably acceptable to it to
the effect that any subsequent transfer of Shares acquired on exercise of an
Option does not violate the Exchange Act and may issue stop-transfer orders in
the U.S. covering such Shares.
     Section 4.4 — Conditions to Issuance of Shares
          The Earned Performance Shares to be delivered upon the exercise of an
Option, or any portion thereof, in accordance with Section 3.2 of this Agreement
may be either previously

9



--------------------------------------------------------------------------------



 



authorized but unissued Shares or issued Shares held by any other person. Such
Shares shall be fully paid. The Company shall not be required to issue or
deliver any certificates representing such Shares or their electronic equivalent
issued upon the exercise of an Option or portion thereof prior to fulfillment of
all of the following conditions:
          (a) The obtaining of approval or other clearance from any state,
federal, local or foreign governmental agency which the Committee shall, in its
absolute discretion, determine to be necessary or advisable; and
          (b) The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience.
     Section 4.5 — Rights as Shareholder
          The Optionee shall not be, nor have any of the rights or privileges
of, a shareholder of the Company in respect of any Shares that may be received
upon the exercise of the Option or any portion thereof unless and until
certificates representing such Shares or their electronic equivalent shall have
been issued by the Company to the Optionee.
ARTICLE V
ADDITIONAL TERMS AND CONDITIONS OF OPTION
Section 5.1 — Nature of Grant
          In accepting the Option, the Optionee acknowledges, understands and
agrees that:
          (a) the Plan is established voluntarily by the Company, is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time;
          (b) the grant of the Option is voluntary and occasional and does not
create any contractual or other right to receive future options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;
          (c) all decisions with respect to future Option grants, if any, will
be at the sole discretion of the Company;
          (d) the Optionee’s participation in the Plan is voluntary;
          (e) the Option and any Shares acquired under the Plan are not intended
to replace any pension rights or compensation under any pension arrangement;
          (f) the Option and any Shares acquired under the Plan are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, dismissal, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to past services for, the
Employer, the Company or a Subsidiary;

10



--------------------------------------------------------------------------------



 



          (g) the future value of the Shares underlying the Option is unknown
and cannot be predicted with certainty;
          (h) if the Optionee exercises the Option and acquires Shares, the
value of such Shares may increase or decrease in value, even below the Exercise
Price; and
          (i) no claim or entitlement to compensation or damages shall arise
from termination of the Option or diminution in value of the Option or Shares
acquired upon exercise of the Option in the event of the Optionee’s termination
of employment (for any reason whatsoever and whether or not in breach of local
labor laws), and in consideration of the grant of the Option to which the
Optionee is otherwise not entitled, the Optionee irrevocably agrees never to
institute any claim against the Company or any Subsidiary, waive his or her
ability, if any, to bring any such claim, and release the Company and any
Subsidiary from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue
such claim and agree to execute any and all documents necessary to request
dismissal or withdrawal of such claims.
Section 5.2 — No Advice Regarding Grant
          The Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding the Optionee’s participation
in the Plan, or the issuance of Shares upon exercise of the Option or sale of
the Shares. The Optionee is hereby advised to consult with his own personal tax,
legal and financial advisors regarding his participation in the Plan before
taking any action related to the Plan.
ARTICLE VI
DATA PRIVACY NOTICE AND CONSENT
Section 6 — Data Privacy
          (a) The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Optionee’s participation in the Plan.
          (b) The Optionee understands that the Company and the Employer may
hold certain personal information about the Optionee, including, but not limited
to, the Optionee’s name, home address, telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
          (c) The Optionee understands that Data will be transferred to Morgan
Stanley SmithBarney or to any other third party assisting in the implementation,
administration and management of the Plan. The Optionee understands that the
recipients of the Data may be

11



--------------------------------------------------------------------------------



 



located in the Optionee’s country or elsewhere, and that the recipients’ country
(e.g., Ireland) may have different data privacy laws and protections from the
Optionee’s country. The Optionee understands that he may request a list with the
names and addresses of any potential recipients of the Data by contacting his
local human resources representative. The Optionee authorizes the Company,
Morgan Stanley SmithBarney and any other recipients of Data which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his participation in the Plan. The Optionee understands that Data
will be held only as long as is necessary to implement, administer and manage
the Optionee’s participation in the Plan. The Optionee understands that he may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his local human resources representative. The Optionee understands, however,
that refusing or withdrawing his consent may affect the Optionee’s ability to
participate in the Plan. For more information on the consequences of the
Optionee’s refusal to consent or withdrawal of consent, the Optionee understands
that he may contact his local human resources representative.
ARTICLE VII
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS
Section 7 — Restrictive Covenants and Other Obligations
          In consideration of the grant of an Option, the Optionee shall enter
into the Agreement of Restrictive Covenants and Other Obligations, a copy of
which is attached hereto as Schedule C. In the event the Optionee does not sign
and return the Agreement of Restrictive Covenants and Other Obligations within
45 days of the receipt of this Agreement, the Committee may, in its sole
discretion, cancel the Option. If no such agreement is required, Schedule C
shall state none or not applicable.
ARTICLE VIII
MISCELLANEOUS
Section 8.1 — Administration
          The Committee shall have the power to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee shall be final and binding upon the Optionee, the Company
and all other interested persons. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Options. In its absolute discretion, the Committee
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan and this Agreement.

12



--------------------------------------------------------------------------------



 



Section 8.2 — Options Not Transferable
          Neither the Options nor any interest or right therein or part thereof
shall be subject to the debts, contracts or engagements of the Optionee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 8.2
shall not prevent transfers made solely for estate planning purposes or under a
will or by the applicable laws of inheritance.
Section 8.3 — Binding Effect
          The provisions of this Agreement shall be binding upon and accrue to
the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.
Section 8.4 — Notices
          Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company at the following address:
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: Company Secretary
and any notice to be given to the Optionee shall be at the address set forth in
the Option Acceptance Form.
          By a notice given pursuant to this Section 8.4, either party may
hereafter designate a different address for notices to be given to him. Any
notice that is required to be given to the Optionee shall, if the Optionee is
then deceased, be given to the Optionee’s personal representatives if such
representatives have previously informed the Company of their status and address
by written notice under this Section 8.4. Any notice shall have been deemed duly
given when sent by facsimile or enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service or the United Kingdom’s Post Office or in the case of a notice given by
an Optionee resident outside the United States of America or the United Kingdom,
sent by facsimile or by a recognized international courier service.
Section 8.5 — Titles
          Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

13



--------------------------------------------------------------------------------



 



Section 8.6 — Applicability of Plan
          The Options and the Earned Performance Shares underlying the Options
shall be subject to all of the terms and provisions of the Plan, to the extent
applicable to the Options. In the event of any conflict between this Agreement
and the Plan, the terms of the Plan shall control.
Section 8.7 — Amendment
          This Agreement may be amended only by a document executed by the
parties hereto, which specifically states that it is amending this Agreement.
Section 8.8 — Governing Law
          This Agreement shall be governed by, and construed in accordance with
the laws of Ireland; without regard to its conflicts of law provisions,
provided, however, that the Agreement of Restrictive Covenants and Other
Obligations, if applicable, shall be governed by and construed in accordance
with the laws specified in that agreement.
Section 8.9 — Jurisdiction
          The courts of the state of New York shall have jurisdiction to hear
and determine any suit, action or proceeding and to settle any disputes which
may arise out of or in connection with this Agreement and, for such purposes,
the parties hereto irrevocably submit to the jurisdiction of such courts;
provided, however, where applicable, that with respect to the Agreement of
Restrictive Covenants and Other Obligations the courts specified in such
agreement shall have jurisdiction to hear and determine any suit, action or
proceeding and to settle any disputes which may arise out of or in connection
with that agreement.
Section 8.10 — Electronic Delivery
          The Company may, in its sole discretion, decide to deliver any
documents related to current or future participation in the Plan by electronic
means. The Optionee hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
Section 8.11 — Language
          If the Optionee has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.
Section 8.12 — Severability
          The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

14



--------------------------------------------------------------------------------



 



Section 8.13 — Schedule B
          The Option shall be subject to any special provisions set forth in
Schedule B for the Optionee’s country of residence, if any. If the Optionee
relocates to one of the countries included in Schedule B during the life of the
Option, the special provisions for such country shall apply to the Optionee, to
the extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Schedule B constitutes part of this Agreement.
Section 8.14 — Imposition of Other Requirements
          The Company reserves the right to impose other requirements on the
Option and the Shares acquired upon exercise of the Option, to the extent the
Company determines it is necessary or advisable in order to comply with local
laws or facilitate the administration of the Plan, and to require the Optionee
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
Section 8.15 — Counterparts
          This Agreement may be executed in any number of counterparts
(including by facsimile), each of which shall be deemed to be an original and
all of which together shall constitute one and the same instrument.
          IN WITNESS WHEREOF the Company and the Optionee have each executed
this Agreement.

            WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
      By:           Name:           Title:        

15



--------------------------------------------------------------------------------



 



SCHEDULE A
ACCEPTANCE FORM TO
SHARE OPTION AWARD AGREEMENT- 2011 LONG TERM INCENTIVE
PROGRAM GRANT
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP HOLDINGS LIMITED
AND AS AMENDED
AND RESTATED AND ASSUMED BY WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY ON
DECEMBER 31, 2009)

 
Name
Target Number of Shares Granted Under Option
Grant Date
Exercise Price

I accept the grant of the Option under the Willis Group Holdings 2001 Share
Purchase and Option Plan, as amended from time to time and I agree to be bound
by the terms and conditions of the Share Option Award Agreement dated May 2,
2011 and any country-specific terms set forth in Schedule B, thereto.
Signature:
Address:
Once completed, please return one copy of this form to:
General Counsel
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
U.S.A.
This form should be returned to the above address within 45 days of receipt.
Your option may be cancelled if your form is not received by that date.

16



--------------------------------------------------------------------------------



 



EXHIBIT 1
ACCEPTANCE FORM TO
SHARE OPTION AWARD AGREEMENT — 2011 LONG TERM INCENTIVE PROGRAM
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP HOLDINGS LIMITED
AND AS AMENDED
AND RESTATED AND ASSUMED BY WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY ON
DECEMBER 31, 2009)
Performance Period: January 1, 2011 through December 31, 2011
Earned Date: Publication of Company’s Annual Financial Results
Target 1: Adjusted Operating Margin (“OM”) Target [INSERT]%
Percentage of Option Shares Subject to Target 1: 50%

                                 
Performance Scale:1
  89% or below     90-94 %     95-99 %   100% or above
 
  (OM of [INSERT]or   (OM of [INSERT])   (OM of [INSERT])        
 
  below)                        
Percentage of Earned Performance Shares:
    0 %     80-89 %     90-99 %     100 %

Target 2: Adjusted Earnings Per Share (“EPS”) Target $[INSERT]
Percentage of Option Shares Subject to Target 2: 50%

                                 
Performance Scale:2
  89% or below     90-94 %     95-99 %   100% or above
 
  (EPS of $[INSERT]or   (EPS of [INSERT])   (EPS of $[INSERT])        
 
  below)                        
Percentage of Earned Performance Shares:
    0 %     80-89 %     90-99 %     100 %

 

1   Performance between amounts is subject to interpolation.   2   Performance
between amounts is subject to interpolation.

17